Citation Nr: 0735353	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-31 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from July 1966 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied service 
connection for post-traumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125 (2007); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (f) (2007).  Here, the veteran's 
report of separation from service shows that he the Vietnam 
Campaign Medal, the Vietnam Service Medal, and the National 
Defense Service Medal.  An inspection of his service 
personnel records shows that he was awarded the Combat 
Infantryman Badge.  Thus, the incurrence of a combat 
stressful event can be conceded because the evidence shows an 
award indicative of engaging in combat with the enemy.

The record, however, contains conflicting information 
regarding the veteran's PTSD diagnosis.  A VA examiner 
declined to assign a diagnosis of PTSD during an August 2003 
VA examination.  Following a detailed interview and a review 
of the claims file and medical records, the examiner 
determined the veteran was not experiencing features of PTSD.  
The examiner instead assigned a diagnosis of general anxiety 
disorder and obsessive compulsive disorder.  

VA records from September 2003 show that the veteran 
requested a referral to mental health because he thought he 
had PTSD.  A VA physician subsequently diagnosed the veteran 
with mild, chronic PTSD; mild obsessive-compulsive disorder; 
and alcohol dependence (by history) in December 2003.  
However, VA treatment records from April 2004 show that the 
veteran was screened for PTSD and found not to have the 
condition.  Additionally, while private medical records from 
July 2004 show that the veteran "met the criteria for PTSD 
based on his self report," August 2004 treatment notes from 
a private mental health center do not show a diagnosis of 
PTSD.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA PTSD 
examination.  The claims file must be 
made available to the examiner for 
review in connection with the 
examination, and the report should note 
that review.  The examiner should state 
whether a diagnosis of PTSD pursuant to 
DSM-IV is warranted.  The examiner 
should state for each criterion (A 
through F) whether that criterion of a 
diagnosis of PTSD is met.  The examiner 
should also reconcile the conflicting 
diagnoses in previous medical reports.  
If a diagnosis of PTSD in accordance 
with DSM-IV is warranted, the examiner 
must identify the causative stressor(s) 
and state whether it is at least as 
likely as not that there is a link 
between the veteran's current symptoms 
and an in-service stressor.  The 
examiner should also discuss the impact 
of any non-service stressors on the 
veteran's disorder and reconcile any 
contradictory findings regarding 
diagnosis.

2.	Then, readjudicate the claim.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and provide the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

